Exhibit 10.4(b)

AMENDMENT NO. 1 TO TRANSITION AND SUCCESSION AGREEMENT

THIS AMENDMENT NO. 1 TO TRANSITION AND SUCCESSION AGREEMENT (this “Amendment”)
by and between Mylan Laboratories Inc., a Pennsylvania corporation (the
“Company”), and Harry A. Korman (the “Executive”) is made as of April 3, 2006.

WHEREAS, the Company and the Executive are parties to that certain Transition
and Succession Agreement dated as of January 10, 2006 (the “Agreement”);

WHEREAS, the Company and the Executive wish to amend the Agreement, effective as
of April 1, 2006, as set forth below;

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto, intending to be legally
bound, agree as follows:

 

  1. Section l(a) of the Agreement is hereby amended to add the following
sentence at the end of such subsection:

“For the sake of clarity, it is understood that if the Executive’s employment
terminates prior to the Effective Date other than as described in the preceding
sentence, this Agreement shall thereupon be null and void and of no further
force and effect.”

 

  2. The reference to “65%” in Section 1 (d)(3) of the Agreement is hereby
deleted and replaced with “60%”.

 

  3. The penultimate sentence of Section 4(c) of the Agreement is hereby deleted
and replaced in its entirety with the following:

“Anything in this Agreement to the contrary notwithstanding, a termination by
the Executive for any reason pursuant to a Notice of Termination given during
the 90-day period immediately following the first anniversary of the occurrence
of a Change in Control (other than a Change in Control occurring solely under
Section l(d)(3) of this Agreement where all or substantially all of the
individuals and entities that were the beneficial owners of the Outstanding
Company Common Stock and the Outstanding Company Voting Securities immediately
prior to a Business Combination beneficially own, directly or indirectly, more
than 50% of the then-outstanding shares of common stock following the Business
Combination) shall be deemed to be a termination for Good Reason for all
purposes of this Agreement.”

 

  4. The introductory clause of Section 5(a)(l) of the Agreement is hereby
deleted and replaced in its entirety to read as follows:



--------------------------------------------------------------------------------

“(1) the Company shall pay to the Executive (or the Executive’s estate or
beneficiary, in the event of the Executive’s death), in a lump sum in cash
within 30 days after the Date of Termination (or, if required by Section 409A of
the Code to avoid the imposition of additional taxes, on the date that is six
(6) months following the Date of Termination), the aggregate of the following
amounts:”

 

  5. Section 5(a)(l)(B) of the Agreement is hereby deleted and replaced in its
entirety to read as follows:

“the amount equal to the product of (i) three and (ii) the amount of base salary
and cash bonus paid to the Executive by the Company as reflected on the
Executive’s W-2 in the tax year immediately preceding the year in which the Date
of Termination occurs or the Change of Control occurs, whichever is greater (in
the case of death or resignation for Good Reason by reason of the Executive’s
Disability, reduced (but not below zero) by any death or disability benefits
that the Executive or the Executive’s estate or beneficiaries are entitled to
pursuant to plans or arrangements of the Company), provided that if the
Executive was not employed by the Company during such entire tax year, item
(ii) shall refer to the amount of base salary and cash bonus as agreed to in
Executive’s offer of employment letter;”

 

  6. The first sentence of Section 5(a)(2) of the Agreement is hereby deleted
and replaced in its entirety to read as follows:

“for three years after the Executive’s Date of termination (or such shorter
period as required by Section 409A of the Code to avoid the imposition of
additional taxes), the Company shall continue benefits to the Executive and/or
the Executive’s dependents at least equal to those that were provided to them
(taking into account any required employee contributions, co-payments and
similar costs imposed on the Executive and the Executive’s dependents and tax
treatment of participation in plans, programs, practices and policies by the
Executive and the Executive’s dependents) in accordance with the plans,
programs, practices, and policies described in Section 3(b)(4) as of the Date of
Termination or, if more favorable to the Executive, as in effect generally at
any time thereafter with respect to other peer executives of the Company and the
Affiliated Companies and their dependents; provided, however, that, if the
Executive becomes reemployed with another employer and is eligible to receive
such benefits under another employer provided plan, the medical and other
welfare benefits described herein shall be secondary to those provided under
such other plan during such applicable period of eligibility.”

 

  7. Section 11 of the Agreement is hereby deleted in its entirety and replaced
with the following:

[Intentionally Omitted.]

 

  8. This Amendment shall be governed by, interpreted under and construed in
accordance with the laws of the Commonwealth of Pennsylvania.

 

2



--------------------------------------------------------------------------------

  9. This Amendment may be executed in counterparts, each of which shall be an
original and all of which shall constitute the same document.

 

  10. Except as modified by this Amendment, the Agreement is hereby confirmed in
all

respects.

IN WITNESS WHEREOF, this Amendment has been duly executed and delivered as of
the date and the year first written above.

 

MYLAN LABORATORIES INC. /s/    Robert J. Coury   By: Robert J. Coury Title: Vice
Chairman & CEO

 

EXECUTIVE /s/    Harry A. Korman Harry A. Korman                 4/7/2006

 

3